






Exhibit 10.12
EXECUTION COPY






AMENDMENT NUMBER FIVE
to the
MORTGAGE LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT
dated as of March 25, 2011
between
BARCLAYS BANK PLC
and
NATIONSTAR MORTGAGE LLC


This AMENDMENT NUMBER FIVE (this “Amendment”) is made as of this 24th day of
July, 2013, by and between Barclays Bank PLC (“Purchaser” and “Agent”) and
Nationstar Mortgage LLC (“Seller”), to that certain Mortgage Loan Participation
Purchase and Sale Agreement, dated as of March 25, 2011 (as amended by that
certain (i) Amendment and Waiver, dated as of February 17, 2012, (ii) Amendment
Number One to the Mortgage Loan Participation Purchase and Sale Agreement, dated
as of February 29, 2012, (iii) Amendment Number Two to the Mortgage Loan
Participation Purchase and Sale Agreement, dated as of August 28, 2012, (iv)
Amendment Number Three to the Mortgage Loan Participation Purchase and Sale
Agreement, dated as of December 24, 2012, and (v) Amendment Number Four to the
Mortgage Loan Participation Purchase and Sale Agreement, dated as of July 18,
2013, each by and between Purchaser and Seller, and as further amended,
restated, supplemented or otherwise modified from time to time, the “Purchase
Agreement”), by and between Purchaser and Seller.
 
WHEREAS, Purchaser, Agent and Seller have agreed to amend the Purchase Agreement
as more particularly set forth herein.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:


SECTION 1.    Amendments. Effective as of July 24, 2013 (the “Effective Date”),
the Purchase Agreement is hereby amended as follows:


(a)Section 1 of the Purchase Agreement is hereby amended by deleting the
definition of “Custodial Agreement” in its entirety and replacing it with the
following:


“Custodial Agreement” means each of the BNY Custodial Agreement and the DB
Custodial Agreement.
(b)    Section 1 of the Purchase Agreement is hereby amended by deleting the
definition of “Custodian” in its entirety and replacing it with the following:


“Custodian” means The Bank of New York Mellon Trust Company, N.A. or Deutsche
Bank National Trust Company (which, under the appropriate circumstances, may
include Freddie




--------------------------------------------------------------------------------




Mac as Custodian), as applicable, and its permitted successors under the
Custodial Agreement.
(c)    Section 1 of the Purchase Agreement is hereby amended by adding the
following defined terms in alphabetical order:


“BNY Custodial Agreement” means that certain Custodial Agreement, dated as of
March 25, 2011, among Seller, Purchaser and The Bank of New York Mellon Trust
Company, N.A., entered into in connection with this Agreement and the Master
Repurchase Agreement, as the same may be amended, modified or supplemented from
time to time.
“DB Custodial Agreement” means that certain Custodial Agreement, dated as of
July 24, 2013, among Seller, Purchaser and Deutsche Bank National Trust Company,
entered into in connection with this Agreement and the Master Repurchase
Agreement, as the same may be amended, modified or supplemented from time to
time.
(d)    Section 1 of the Purchase Agreement is hereby amended by deleting the
definition of “Request for Release of Documents” in its entirety and replacing
it with the following:


“Request for Release of Documents” means the Request for Release of Documents
set forth as Exhibit 15 to the BNY Custodial Agreement or Annex 5 of the DB
Custodial Agreement, as applicable.
(e)    Section 1 of the Purchase Agreement is hereby amended by deleting the
definition of “Wire Instructions” in its entirety and replacing it with the
following:


“Wire Instructions” means the wire instructions set forth opposite the name of
the Warehouse Lender in a letter, in the form of Exhibit 18 to the BNY Custodial
Agreement or Annex 20 to the DB Custodial Agreement, in each case executed by
Seller and Custodian, receipt of which has been acknowledged by Agent.
(f)    Exhibit C of the Purchase Agreement is hereby amended by deleting clause
(i) and replacing it with the following:


(i) the fully completed and executed Participation Certificate together with (A)
the related Certified Mortgage Loan Trust Receipt (as defined in the BNY
Custodial Agreement) or (B) the certifications of the Custodian pursuant to
Section 2 of the DB Custodial Agreement;
(g)    Exhibit D of the Purchase Agreement is hereby amended by deleting the
first paragraph and replacing it with the following:


Capitalized terms used herein but not defined herein shall have the meanings
ascribed to such terms in [the Custodial Agreement, dated as of March 25, 2011,
among Barclays Bank PLC, Nationstar Mortgage LLC and Bank of New York Mellon
Trust Company, N.A.] [the Custodial Agreement, dated as of July 24, 2013, among
Barclays Bank PLC, Nationstar Mortgage LLC and Deutsche Bank National Trust
Company].
(h)    Exhibit G of the Purchase Agreement is hereby amended by deleting clause
3(c) and replacing it with the following:






--------------------------------------------------------------------------------




(c) [the Custodial Agreement (the “Custodial Agreement”), dated as of March 25,
2011, by and among Seller, the Purchaser and Bank of New York Mellon Trust
Company, N.A.] [the Custodial Agreement (the “Custodial Agreement”), dated as of
July 24, 2013, by and among Seller, the Purchaser and Deutsche Bank National
Trust Company]; and
SECTION 2.    Defined Terms. Any terms capitalized but not otherwise defined
herein should have the respective meanings set forth in the Purchase Agreement.


SECTION 3.    Limited Effect. Except as amended hereby, the Purchase Agreement
shall continue in full force and effect in accordance with its terms. Reference
to this Amendment need not be made in the Purchase Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Purchase Agreement, any reference in any of such items to the Purchase Agreement
being sufficient to refer to the Purchase Agreement as amended hereby.


SECTION 4.    Representations. In order to induce Purchaser and Agent to execute
and deliver this Amendment, Seller hereby represents to Purchaser and Agent that
as of the date hereof, (i) Seller is in full compliance with all of the terms
and conditions of the Program Documents and remains bound by the terms thereof,
(ii) no default or event of default has occurred and is continuing under the
Program Documents, and (iii) no Servicing Termination Event has occurred and is
continuing under the Purchase Agreement.


SECTION 5.    Governing Law. This Amendment and the rights and obligations of
the parties hereunder shall be construed in accordance with and governed by the
laws of the State of New York, without regard to principles of conflicts of laws
(other than Sections 5-1401 and 5‑1402 of the New York General Obligations Law
which shall be applicable).


SECTION 6.    Counterparts. For the purpose of facilitating the execution of
this Amendment, and for other purposes, this Amendment may be executed
simultaneously in any number of counterparts. Each counterpart shall be deemed
to be an original, and all such counterparts shall constitute one and the same
instrument. The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files shall constitute original signatures and are
binding on all parties. The original documents shall be promptly delivered, if
requested.


[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]
































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Purchaser, Agent and Seller have caused their names to be
duly signed to this Amendment by their respective officers thereunto duly
authorized, all as of the date first above written.




BARCLAYS BANK PLC,
Purchaser and Agent




By:    /s/ Ellen V. Kiernan     
Name: Ellen V. Kiernan
Title: Director




NATIONSTAR MORTGAGE LLC,
Seller




By:    /s/ Ellen Coleman     
Name: Ellen Coleman
Title: EVP, Treasurer




